internal_revenue_service number release date index number ---------------------- ---------------------------- ------------------------------------- -------------------------------------------------- -------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc fip b02 plr-128566-15 date date legend parent ------------------------------------------------- --------------------------------------- subsidiary ------------------------------------------------- ------------------------------------- --------------------------------------------------------------- --------------------------------------- ------------ ------------------ ---------------- --------------------------- -------------------------- ---------------- ---------------- manager advisor state date date date date date date dear ----------------- plr-128566-15 this ruling responds to a letter dated date and subsequent correspondence submitted on behalf of parent and subsidiary parent and subsidiary request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to jointly make an election under sec_856 of the internal_revenue_code code to treat subsidiary as a taxable_reit_subsidiary trs of parent effective date facts parent was formed on date as a limited_liability_company under the laws of state parent filed a form_8832 entity classification election on which parent elected to be classified as a corporation for federal_income_tax purposes effective date on date parent filed its initial federal_income_tax return for the taxable_year ended date on a form 1120-reit u s income_tax return for real_estate_investment_trusts on which parent elected to be treated as a real_estate_investment_trust reit under sec_856 subsidiary was formed on date as a corporation under the laws of state subsidiary is a wholly owned subsidiary of parent parent and subsidiary intended to file a form_8875 taxable_reit_subsidiary election to treat subsidiary as a trs effective date parent and subsidiary intended to make the trs election in order to satisfy certain requirements under sec_856 with respect to an acquired hotel property parent and subsidiary were formed by and are managed by manager a company that invests in real_estate including hotels manager engages outside tax professionals for tax_advice regarding the entities it manages manager engaged advisor for advice on reit compliance associated with parent and subsidiary parent believed that advisor was preparing the relevant federal_income_tax returns and forms required for qualifying parent as a reit which included preparing a form_8875 to jointly elect with subsidiary to treat subsidiary as a trs of parent however advisor inadvertently failed to prepare or file a form_8875 an oversight that was not discovered until date advisor prepares quarterly and annual reit testing for review by manager as part of this testing advisor maintains an internal checklist showing whether a form_8832 was filed for a reit and whether a form_8875 was filed for a trs the checklist for parent and subsidiary showed that their form_8875 had been filed in date manager requested advisor’s assistance in responding to a due diligence request from a potential buyer of parent in gathering the relevant documents advisor did not find a copy of the form_8875 for parent and subsidiary advisor immediately contacted executives of manager who were responsible for managing plr-128566-15 parent and subsidiary advisor also contacted the internal_revenue_service service and requested a copy of subsidiary’s entity module transcript advisor reviewed the transcript and determined that a trs election for parent and subsidiary was not filed with the service pursuant to advisor’s advice parent and subsidiary request an extension of time to file a form_8875 parent and subsidiary make the following additional representations in connection with their request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in parent and subsidiary having a lower tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money parent and subsidiary do not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences parent and subsidiary did not choose to not file the election parent and subsidiary are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayers the period of limitations on assessment under sec_6501 has not expired for parent and subsidiary for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed in addition affidavits on behalf of parent and subsidiary have been provided as required by sec_301_9100-3 of the procedure and administration regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent plr-128566-15 to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under section plr-128566-15 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based upon the facts and representations submitted we conclude that parent and subsidiary have shown good cause for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of parent the extension of time to make the election i sec_90 days from the date of this letter this ruling is limited to the timeliness of the filing of form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether parent otherwise qualifies as a reit or whether subsidiary otherwise qualifies as a trs under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of parent and subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-128566-15 in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely k scott brown k scott brown branch chief branch office of the associate chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes
